UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7110



DONALD WELLS,

                                              Plaintiff - Appellant,

          versus


MAJOR TOWNSEND; DONALD HICKS, Sergeant; CAP-
TAIN SMITH; C. D. LARSEN, Warden; J. BERRY,
Sergeant; DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-42-3)


Submitted:   May 23, 2000                     Decided:   June 7, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Wells, Appellant Pro Se. Pamela Anne Sargent, Assistant At-
torney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Wells, a Virginia inmate, appeals the district court’s

order dismissing without prejudice his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint for failure to exhaust administrative reme-

dies under 42 U.S.C.A. § 1997e (West Supp. 2000).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Wells v. Townsend, No. CA-99-42-3 (E.D. Va. July 21,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2